Title: To James Madison from William Haslett Smith, 25 April 1806
From: Smith, William Haslett
To: Madison, James


                    
                        Dr. Sir.
                        Baltimore April 25th. 1806
                    
                    Through your polite Attention to my Letter of the 20th. Instant I have received the Treasurers Dft, in our Bank at Sight, for the amount of the Dft. inclosed you, for Acceptance.
                    I have also to acknowledge a remittance of One Hundred and Twenty

Dollrs. from Alexr. Sheppard. As you will observe the Check is drawn in your favor, and payable to your order. I am necessitated to return it for your endorsement, payment can not be otherways obtained.
                    For my own information may I take the Liberty to consult your opinion, how far there is any probability, that the Floridas will be purchased by the United States. If there can be any reasonable expectations of such an Event being carried into effect, Soon, I have it in my power (and am much disposed) to hazard a Speculation that would be (in Such case) undoubtedly advantageous. Be pleased to accept of Mrs. Smiths affectionate regard for yourself and Mrs. Madison. I am Dr Sir most respectfully your Obt Srvt.
                    
                        Wm: H: Smith
                    
                